TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 3, 2021



                                      NO. 03-19-00820-CV


  St. David’s Healthcare Partnership, LP; St. David’s Healthcare Partnership, LP, LLP;
 Round Rock Hospital, Inc.; St. David’s Healthcare System, Inc.; St. David’s Partnership,
                  LP, LLP; and St. David’s Medical Center, Appellants

                                                 v.

                  Kristi Elaine Fuller f/k/a Kristi Elaine Baezetero, Appellee




            APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES BAKER, TRIANA, AND KELLY
                   AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on October 28, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s interlocutory order.

Appellants shall pay all costs relating to this appeal, both in this Court and in the court below.